gordon and lorna kaufman petitioners v commissioner of internal revenue respondent docket no filed date in ps transferred a facade easement and cash to a qualified_organization with respect to the facade easement contribution ps claimed a charitable_contribution_deduction in and a corresponding carryover deduction in with respect to the cash contribution ps claimed a charitable_contribution_deduction in r disallowed the deductions which led to deficiencies r also determined accuracy-related_penalties under sec_6662 i r c r has moved for summary_judgment ps object held with respect to the facade easement contribution ps have failed to raise any genuine issue of material fact regarding their compliance with sec_1_170a-14 income_tax regs because the facade easement contribution fails to satisfy the requirement in that provision the interest in property conveyed by the facade easement was not pro- tected in perpetuity thus the facade easement contribution was not a qualified_conservation_contribution under sec_170 i r c see sec_170 a i r c and ps are not entitled to any deduction therefor see sec_170 i r c verdate 0ct date jkt po frm fmt sfmt v files kaufman sheila kaufman v commissioner held further ps have raised genuine issues of material fact with respect to the cash contribution and the accuracy- related penalties under sec_6662 i r c michael e mooney julie pruitt barry and eleanor e farwell for petitioners carina j campobasso for respondent opinion halpern judge respondent has determined deficiencies in and penalties with respect to petitioners’ federal_income_tax as follows penalties year deficiency sec_6662 sec_6662 dollar_figure big_number dollar_figure - - - dollar_figure big_number in petitioners contributed a facade easement and cash to the national architectural trust nat with respect to the facade easement contribution petitioners claimed a charitable_contribution_deduction in and a cor- responding carryover deduction in with respect to the cash contribution they claimed a charitable_contribution_deduction in respondent disallowed those deductions which led to the deficiencies with respect to the portions of the underpayments of tax in and attributable to the facade easement contribution respondent determined accuracy-related_penalties of percent for a gross_valuation_misstatement under sec_6662 in the alternative he determined accuracy-related_penalties of percent for neg- ligence substantial_understatement_of_income_tax and substantial_valuation_misstatement under sec_6662 with respect to the portion of the underpayment_of_tax in attributable to the cash contribution respondent deter- mined an accuracy-related_penalty of percent for neg- ligence and substantial_understatement_of_income_tax under sec_6662 unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar that is half the amounts under sec_6662 in the table above verdate 0ct date jkt po frm fmt sfmt v files kaufman sheila united_states tax_court reports for summary respondent has moved the motion petitioners object the response at our request petitioners also filed a supplement to the response the supplement we shall grant the motion only with respect to the facade easement contribution with respect to the cash contribution and the penalties we shall deny the motion judgment background at the time they filed the petition petitioners lived in massachusetts the property here in question is a single- family rowhouse located in a historic preservation district in boston in date petitioners entered into a preservation restriction agreement the agreement with nat pursuant to which petitioners granted to nat a facade ease- ment restricting the use of the property nat also required petitioners to make a cash contribution calculated as a percentage of the estimated value of the facade easement to provide for monitoring and administration of the facade easement later that month petitioners contributed dollar_figure to nat and nat accepted the agreement at the time of the contributions washington mutual bank fa the bank held a mortgage on the property on their federal_income_tax return petitioners claimed a charitable_contribution_deduction of dollar_figure for the contribution of the facade easement because of the limitations on charitable_contribution deductions in sec_170 petitioners claimed a charitable_contribution_deduction with respect to the facade easement of only dollar_figure petitioners also claimed a charitable_contribution_deduction of dollar_figure for the cash contribution notwith- standing that the cash contribution was only dollar_figure on their federal_income_tax return petitioners claimed a carryover charitable_contribution_deduction of dollar_figure related to the facade easement contribution previously in date as part of their preservation restriction agreement application petitioners had made a dollar_figure good_faith deposit verdate 0ct date jkt po frm fmt sfmt v files kaufman sheila kaufman v commissioner i introduction discussion we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b in pertinent part rule d provides when a motion for summary_judgment is made and supported an adverse_party may not rest upon the mere allega- tions or denials of such party’s pleading but such party’s response must set forth specific facts showing that there is a genuine issue for trial respondent has moved for summary_judgment and so we infer facts in the manner most favorable to petitioners see eg 134_tc_13 citing 85_tc_812 ii the facade easement contribution sec_170 allows a deduction for any charitable contribu- tion subject_to certain limitations that the taxpayer makes during the taxable_year in general sec_170 denies any deduction for a contribution of an interest in property that is less than the taxpayer’s entire_interest in the prop- erty one exception to that general_rule however is for a qualified_conservation_contribution sec_170 under sec_170 a qualified_conservation_contribution must be a contribution of a qualified_real_property_interest exclusively for conservation purposes the interest in property conveyed by a facade easement must be protected in perpetuity for the contribution of the easement to be a quali- fied conservation contribution under sec_170 a qualified_real_property_interest must be a restriction granted in perpetuity on the use which may be made of the real_property see also sec_1_170a-14 income_tax regs under sec_170 a contribution shall not be treated as exclusively for conservation purposes unless the the other requirement is that the contribution be to a qualified_organization see sec_170 respondent concedes that at the time of the contributions nat was a qualified_organization under sec_170 verdate 0ct date jkt po frm fmt sfmt v files kaufman sheila united_states tax_court reports conservation_purpose is protected in perpetuity see also sec_1_170a-14 income_tax regs if the facade easement was not protected in perpetuity then its contribution was not a qualified conservation con- tribution and petitioners are not entitled to any deduction therefor sec_1_170a-14 income_tax regs requires that at the time of the gift the donor must agree that the donation of the perpetual conservation restriction gives rise to a property right immediately vested in the donee organization with a fair_market_value that at the time of the gift is at least equal to the proportionate value that the perpetual conservation restriction bears to the value of the property as a whole moreover sec_1 170a- g ii income_tax regs states in pertinent part when a change in conditions give rise to the extinguishment of a perpetual conservation restriction the donee organization on a subsequent sale exchange or involuntary_conversion of the subject property must be entitled to a portion of the proceeds at least equal to that proportionate value of the perpetual conservation restriction petitioners concede that the property had a mortgage and that the bank retained a prior claim to all proceeds of con- demnation and to all insurance proceeds as a result of any casualty hazard or accident occurring to or about the prop- erty moreover petitioners do not dispute that the bank was entitled to those proceeds in preference to nat until the mortgage was satisfied and discharged the right of nat to its proportionate share of future proceeds was thus not guaranteed petitioners argue that whether nat would receive its proportionate share of any proceeds is a question of fact in effect petitioners argue that they have satisfied the requirement in sec_1_170a-14 income_tax regs because nat might be entitled to its proportionate share of future proceeds yet that provision states that the donee organization must be so entitled see id the require- ment is not conditional petitioners cannot avoid the strict requirement in sec_1_170a-14 income_tax regs simply by showing that they would most likely be able to sat- isfy both their mortgage and their obligation to nat the facade easement contribution thus fails to satisfy the require- ment in sec_1_170a-14 income_tax regs and so verdate 0ct date jkt po frm fmt sfmt v files kaufman sheila kaufman v commissioner fails to satisfy the enforceability in perpetuity requirement under sec_170 and a the facade easement contribution thus fails as a matter of law to comply with the enforceability in perpetuity require- ments under sec_1_170a-14 income_tax regs for that reason we find that the facade easement contribution was not protected in perpetuity and so was not a qualified_conservation_contribution under sec_170 we shall grant the motion with respect to the facade easement con- tribution iii the cash contribution respondent argues that we should disallow the charitable_contribution_deduction for the cash contribution for two rea- sons first respondent argues that the cash contribution was a conditional gift and so violated sec_1_170a-1 income_tax regs second respondent argues that the cash contribu- tion was part of a quid pro quo and so violated the rule_of 490_us_680 petitioners however raise genuine issues of material fact with respect to both arguments first sec_1_170a-1 income_tax regs states if as of the date of a gift a transfer for charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible in neither the response nor the supplement do petitioners dispute that the cash contribution was a conditional gift that is petitioners seem to concede that the agreement required nat to refund the cash contribution if the appraisal found the facade easement to have no value petitioners however rely on the exception quoted above in sec_1_170a-1 income_tax regs they argue that the possibility that the charitable transfer would not become effective-that is the possibility that the appraisal would find the facade easement to have no value-was so remote as to be negligible see id moreover according to peti- tioners that inquiry is inherently factual we agree we therefore need not address respondent’s additional arguments that we should disallow the charitable_contribution_deduction for the facade easement contribution verdate 0ct date jkt po frm fmt sfmt v files kaufman sheila united_states tax_court reports second under hernandez v commissioner supra a transfer is not a charitable_contribution if it is part of a quid pro quo respondent argues that the cash contribution was payment for a service respondent seems to argue that in return for the cash contribution nat accepted the facade easement contribution so that petitioners could claim a chari- table contribution deduction even if nat required petitioners to make the cash contribution however we are not convinced that that is sufficient to deny a charitable_contribution_deduction under hernandez because petitioners raise genuine issues of material fact regarding the cash contribution we shall deny the motion with respect to the cash contribution iv accuracy-related_penalties respondent concedes that if the facade easement contribu- tion is disallowed as a matter of law the gross_misstatement valuation and the substantial_valuation_misstatement penalties would not apply we accept his concession for both the facade easement contribution and the cash contribution we must decide only whether to sus- tain the accuracy-related_penalties of percent for neg- ligence and substantial_understatement_of_income_tax under sec_6662 because petitioners raise genuine issues of material fact regarding the applicability of the reasonable_cause defense to the penalties we must deny the motion with respect to those penalties sec_6664 provides that the accuracy-related pen- alty shall not be imposed with respect to any portion of an underpayment if the taxpayer shows that there was reason- able cause for that portion and the taxpayer acted in good_faith with respect to that portion further the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made case-by-case taking into account all pertinent facts and circumstances reliance on professional advice constitutes reasonable_cause and good_faith if under all the respondent does not explicitly allege fraud or collusion that is he does not state although he implies that the cash contribution was a payment to nat for its compliance in helping peti- tioners claim a deduction for the facade easement-a deduction that respondent implies both nat and petitioners knew was illegitimate because the facade easement itself was worthless nonetheless even if respondent did so argue petitioners have alleged enough facts to raise a genuine issue as to fraud or collusion verdate 0ct date jkt po frm fmt sfmt v files kaufman sheila kaufman v commissioner circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs see also sec_1 c income_tax regs reliance on opinion or advice respondent argues that petitioners may not as a matter of law rely on the reasonable_cause exception in so con- cluding respondent relies on communications between mr kaufman and a representative of nat that suggest mr kauf- man had reason to believe the facade easement in fact had no value petitioners assert that the significance of those communications must be determined in the light of all the relevant facts and circumstances and we agree petitioners argue that they relied on the advice of their accountant peti- tioners argue that at trial their accountant would testify to show that they had reasonable_cause for claiming a chari- table contribution deduction for their contributions to nat of the facade easement and the cash and they themselves would testify as to their understanding of the value of the facade easement and their good_faith belief that their con- tribution was a qualified_conservation_contribution under sec_170 because petitioners raise genuine issues of material fact regarding the applicability of the reasonable_cause exception to the accuracy-related_penalties we shall deny the motion with respect to those penalties v conclusion for the reasons stated we shall grant the motion with respect to the facade easement contribution with respect to the cash contribution and the penalties we shall deny the motion an appropriate order will be issued f respondent also argues that petitioners may not as a matter of law rely on the substantial_authority exception under sec_6662 because we find that petitioners have raised a genuine issue of material fact as to the applicability of the reasonable_cause defense we need not address the substantial_authority exception verdate 0ct date jkt po frm fmt sfmt v files kaufman sheila
